DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 3,5,7-8,10-13 and 15-22 as filed 01/11/2022 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Hasselbeck on 3/9/2022.
The application has been amended as follows: 
----
1.-2. (Canceled)

3. (Previously Presented) The filter system according to claim 22, wherein
	the socket of the filter element is an actuating element configured to interact with the non-return valve.

4. (Canceled)

5. (Previously Presented) The filter system according to claim 22, wherein
	the spring element is clamped between the closure element and the housing top part.

6. (Canceled)

7. (Previously Presented) The filter system according to claim 22, wherein
	the socket of the filter element projects through the annular valve holder when the filter element is arranged in the filter housing.

8. (Previously Presented) The filter system according to claim 22, wherein
	leakage openings are formed between the closure element of the non-return valve and the annular valve holder, such that fluid can drain from the outlet socket and bypass the closure element of the non-return valve to empty the outlet socket.

9. (Canceled)

10. (Previously Presented) The filter system according to claim 22, wherein
	the valve holder is a bent sheet metal part configured to be radially clamped in the outlet socket. 

11. (Previously Presented) The filter system according to claim 22, wherein
	 the valve housing is arranged in the interior of the outlet socket and/or at the annular valve holder arranged in the interior of the outlet socket,
	wherein the spring element is supported at the valve housing.

12. (Previously Presented) The filter system according to claim 11, wherein
	the valve housing and the annular valve holder are connected to each other.

13. (Previously Presented) The filter system according to claim 12, wherein
	the valve housing and the annular valve holder form a one-piece structure.

14. (Cancelled)
	

15. (Currently Amended) The filter system according to claim [14] 22, wherein
	the central tube is configured to be insertable at least partially into the outlet socket,


16. (Previously Presented) The filter system according to claim 15, wherein
	an outer side of the socket of the central tube is sealed against the outlet socket.

17. (Currently Amended) The filter system according to claim [14] 22, wherein
	the central tube comprises,
		at an end opposite the central opening, a closure element configured to be connected to the housing bottom part.

18. (Currently Amended) The filter system according to claim 22, wherein
	the non-return valve is configured to allow for leakage when the filter element is removed from the filter housing.

19. (Currently Amended) A non-return valve for the filter system according to claim 22, wherein
	the non-return valve is configured to be arranged in the interior of the outlet socket of the filter system, and
	wherein the non-return valve comprises
		a closure element and further comprises a spring element,
		wherein the closure element is supported by the spring element against the valve seat of the filter element;
		an annular valve holder comprising:
			radially inward extending webs against which the closure element of the non-return valve rests; and
		leakage openings are formed between the closure element of the non-return valve and the annular valve holder, such that fluid can drain from the outlet socket and bypass the closure element of the non-return valve to empty the outlet socket.

20. (Currently Amended) A filter element for the filter system according to claim 22, wherein
	the filter element comprises
		a filter bellows arranged about a longitudinal axis of the filter element,

		a socket,
		wherein the socket comprises a central opening and is configured to drain the fluid after having been filtered from an interior of the filter bellows,
		wherein the socket forms the valve seat of the filter element.

21. (Currently Amended) The filter element according to claim 20, further comprising
	a central tube arranged in the interior of the filter bellows,
	wherein the filter bellows comprises
		an end disc arranged at an end face of the filter bellows,
		wherein the end disc comprises
			an opening configured to receive the central tube in the interior of the filter bellows,
		wherein the central tube includes a closure element closing the opening of the end disc, wherein an axially outer face of the closure element includes an annular groove configured to receive and engage an axially projecting locking configuration of a filter housing,
	wherein the central tube comprises
		the socket forming the valve seat at an end of the central tube facing the end disc.

22. (Currently Amended) A filter system for filtering a fluid, the filter system comprising:
	a filter housing comprising a housing top part and further comprising a housing bottom part, wherein the housing top part and the housing bottom part extend along a housing axis;
	an outlet socket arranged at the housing top part and configured to discharge the fluid after having been filtered;
	a non-return valve having a valve housing mounted and affixed onto an interior surface of the outlet socket of the housing top part;
	wherein the non-return valve comprises:
		a closure element;
		a spring element supported at the top housing part and acting against the closure element to urge the closure element into a closed position on a valve seat;

			at least one radially inward projecting web against which the closure element of the non-return valve rests when the filter element is removed from the filter housing;
	a filter element arranged in the filter housing and separating a raw fluid side and a clean fluid side from each other, wherein the filter element comprises: 
		a filter bellows arranged about a longitudinal axis of the filter element;	
		an end disc arranged on an end face of the filter bellows, the end disc having a central opening configured to drain the fluid after having been filtered from an interior of the filter bellows,
		the filter element further comprises a central tube arranged in the interior of the filter bellows, wherein the central tube comprises the socket of the filter element forming the valve seat at an end of the central tube facing the end disc,
		a socket of the filter element arranged in the filter element and extends in an axial direction along the longitudinal axis of the filter element to open axially outwardly through an interior of the central opening of the end disc;
		wherein the socket of the filter element forms the valve seat of the non-return valve;
	wherein the socket of the filter element projects through the annular valve holder to contact and lift the closure element off of the at least one radially inward projecting web of the annular valve holder when the filter element is arranged in the filter housing;
	wherein the non-return valve closes a fluid path through the outlet socket when in the closed position, and opens the fluid path through the outlet socket when 
the non-return valve is in an open position.

 ----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777